Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 1, 3-6, 11-16, 18-21, 24-29 allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 21, HUANG et al. (US 20090028109) teaches a method of broadcasting data, the method comprising: 
receiving broadcast data streams (see par. 30, 32, 55, 61); 
assigning each of the broadcast data streams to a different frame in a sequence of frames processed with different modulation and coding schemes (fig. 4, 7, par. 30, 32, 44, 47, 55, 61, wherein each video frame or video burst comprises data from one of the broadcasting stream, which the coding scheme and modulation scheme for each video burst as indicated by fig. 5, par. 72), at least some frames in the sequence of frames including data from the same broadcast data stream (fig. 5, par. 30, 32, 44, 47, 55, 60, 61, fig. 6 videos burst pattern 1, fig. 7 video burst arrangements 1 and 2, in the sequence, there are multiple video frames or video burst with same video stream); and 
wirelessly transmitting the sequence of frames over a broadcast channel to a plurality of mobile stations (par. 30, 32, 55, 61, 73, 74, 77, video burst are broadcast to mobile stations), each earlier frame in the sequence of frames, that carries data from the same broadcast data stream as one or more subsequent frames in the (fig. 5, par. 50, 64, 66-73, the video burst schedule broadcasted in a video frame, wherein the data indicating the next frame of the broadcasting stream would consider as the next frame information).
VIJAYAN et al. (US 20050141475) teaches wherein the index is determined based upon a periodicity of non-consecutive frames assigned to the same broadcast data stream of the earlier frame (par. 28, one data stream carried in one MLC; par. 58, 65, 66, The MAC capsule header may include a bit to indicate whether the location information for the next super-frame is the same as for the current super-frame, which indicating the location of the MLC in the current and next frame would be in the same location of the current super-frame and the next super-frame and that repeatedly indicating the whether the location information for the next super-frame is the same as for the current super-frame would indicating the periodic of the MLC; as superframe is fixed length and periodic), at least two of the broadcast data streams assigned non-consecutive frames with periodicities (par. 28, one data stream carried in one MLC; par. 58, 65, 66).
BHEE (US 6421387) in a similar or same field of endeavor teaches different periodic for packet transmission (col. 18 lines 62-col. 19, lines 15, depend on the moderate loss, 3 FEC packets are sufficient to recover the losses of periodic frames in most cases. Periodic temporal dependency distance (PTDD ) to 6 frame distance, the same amount of total bandwidth is allocated to FEC as in PTDD of 3 frames; fig. 5a, 5b, 7, 8, col. 11 lines 40-60, the frame including).



Regarding claims 24, 27, HUANG et al. (US 20090028109) teaches a method of broadcasting data, the method comprising:
receiving a first broadcast data stream and a second broadcast data stream (fig. 5, par. 30, 32, 41, 47, 55, 61);
assigning the first broadcast data stream and the second broadcast data stream to different frames in a sequence of frames (fig. 5, par. 30, 32, 41, 47, 55, 61), the first broadcast data stream being assigned to at least an earlier frame in the sequence of frames and a subsequent frame in the sequence of frames (fig. 5, par. 30, 32, 41, 47, 55, 61), the second broadcast data stream being assigned to an intermediate frame in the sequence of frames that is positioned in-between the earlier frame and the subsequent frame (fig. 5, par. 50, 64, 72, there are video burst 502 and between video burst 502 include other data frame or other video bursts); and
wirelessly transmitting the sequence of frames over a broadcast channel to a plurality of mobile stations, the earlier frame carrying an data identifying a location of the subsequent frame within the sequence of frames (fig. 5, par. 50, 64, 66-72, the video burst schedule broadcasted in a video frame, wherein the data indicating the next frame or pointer identifying a location of the broadcasting stream would consider as the next frame information), wherein 
(par. 28, one data stream carried in one MLC; par. 58, 65, 66, The MAC capsule header may include a bit to indicate whether the location information for the next super-frame is the same as for the current super-frame, which indicating the location of the MLC in the current and next frame would be in the same location of the current super-frame and the next super-frame and that repeatedly indicating the whether the location information for the next super-frame is the same as for the current super-frame would indicating the periodic of the MLC; as superframe is fixed length and periodic), at least two of the broadcast data streams assigned non-consecutive frames with periodicities (par. 28, one data stream carried in one MLC; par. 58, 65, 66).
BHEE (US 6421387) in a similar or same field of endeavor teaches different periodic for packet transmission (col. 18 lines 62-col. 19, lines 15, depend on the moderate loss, 3 FEC packets are sufficient to recover the losses of periodic frames in most cases. Periodic temporal dependency distance (PTDD ) to 6 frame distance, the same amount of total bandwidth is allocated to FEC as in PTDD of 3 frames; fig. 5a, 5b, 7, 8, col. 11 lines 40-60, the frame including).
However, it would have not been obvious to make obvious in view of the prior arts in the claim as a whole. Therefore, the claims are allowed.

Regarding claims 28, 29, HUANG et al. (US 20090028109) teaches a method comprising:
(fig. 5, par. 30, 32, 41, 47, 55, 61), the earlier frame and the subsequent frame being associated with a first broadcast data stream (fig. 5, par. 30, 32, 41, 47, 55, 61), the earlier frame carrying an data identifying a location of the subsequent frame within the sequence of frames (fig. 5, par. 50, 64, 66-72, the video burst schedule broadcasted in a video frame, wherein the data indicating the next frame or pointer identifying a location of the broadcasting stream would consider as the next frame information), and the sequence of frames further including an intermediate frame not associated with the first broadcast data stream that is positioned in-between the earlier frame and the subsequent frame (fig. 5, par. 50, 64, 72, there are video burst 502 and between video burst 502 include other data frame or other video bursts); and identifying, by the mobile station, the location of the subsequent frame within the sequence of frames in accordance with the data carried within the earlier frame (fig. 5, par. 50, 64, 66-72, the video burst schedule broadcasted in a video frame, wherein the data indicating the next frame or pointer identifying a location of the broadcasting stream would consider as the next frame information), wherein the data identifying a location of the subsequent frame associated with the intermediate frame (fig. 5, par. 50, 64, 72, there are video burst 502 and between video burst 502 include other data frame or other video bursts).
VIJAYAN et al. (US 20050141475) teaches wherein the index is determined based upon a periodicity of non-consecutive frames assigned to the same broadcast data stream of the earlier frame (par. 28, one data stream carried in one MLC; par. 58, 65, 66, The MAC capsule header may include a bit to indicate whether the location information for the next super-frame is the same as for the current super-frame, which indicating the location of the MLC in the current and next frame would be in the same location of the current super-frame and the next super-frame and that repeatedly indicating the whether the location information for the next super-frame is the same as for the current super-frame would indicating the periodic of the MLC; as superframe is fixed length and periodic), at least two of the broadcast data streams assigned non-consecutive frames with periodicities (par. 28, one data stream carried in one MLC; par. 58, 65, 66).
BHEE (US 6421387) in a similar or same field of endeavor teaches different periodic for packet transmission (col. 18 lines 62-col. 19, lines 15, depend on the moderate loss, 3 FEC packets are sufficient to recover the losses of periodic frames in most cases. Periodic temporal dependency distance (PTDD ) to 6 frame distance, the same amount of total bandwidth is allocated to FEC as in PTDD of 3 frames; fig. 5a, 5b, 7, 8, col. 11 lines 40-60, the frame including).
However, it would have not been obvious to make obvious in view of the prior arts in the claim as a whole. Therefore, the claims are allowed.

Claims 3-6, 11-16, 18-20, 25, 26 are allowed because of the dependency on the allowed claims. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
DUAN et al. (US 6728584) teaches the frame period is typically the least common multiple of the periods required of each input to produce an integer number of output samples (col. 2 lines 5-12).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THINH D TRAN whose telephone number is (571)270-3934. The examiner can normally be reached mon-fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on 5712727969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-



/THINH D TRAN/for /Thinh Tran/, Patent Examiner of Art Unit 2466                                                                                                                                                                                                        12/15/2021